DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claim 14, the rejection stands as 102(a)(1) as being anticipated by May U.S. Patent No. 6,730,923. Independent claims 1 and 8 differentiate from May as having the treatment area separate from the working area of the conveyor in the claim body. 
Claim 18 has been treated as a dependent claim to claim 1.
For the foregoing reasons, the claims stand rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May U.S. Patent No. 6,730,923.
Claim 14, May teaches a conveyor 24 having a top side for transporting products in a substantially continuous manner abstract, and a bottom side Fig. 1; a flash lamp system 26 having at least one flash lamp for providing flashes of ultraviolet (UV) energy to the bottom side of the conveyor 24; and a flash lamp controller 18 for controlling the flash lamp system 26 to cause flashes to be provided to disconnected segments of the conveyor 24 during a revolution of the conveyor, while9ActiveUS 179223458Attorney Docket No.: 0099148.00175US2 also controlling such that a sufficient amount of UV energy is provided for disinfection of all segments over a number of revolutions of the conveyor 24 C4 L20-60.  
Claim 15, May teaches the conveyor receives one of fresh and frozen food products that are transported on the top side of the conveyor C1 L5-15.  
Claim 16, May teaches the controller 18 receives information relating to the speed via 44 of the conveyor 24, and is responsive to changes in the speed of the conveyor speed by altering the timing of flashes of 26 directed to the bottom side of the conveyor 24.  
Claim 17, May teaches the controller 18 receives information relating to a level of disinfection, and is responsive to changes in the level of disinfection by altering at least one member of a group consisting the timing of flashes directed to the bottom side of the conveyor 24 and/or the energy level of the flashes C6 L60-67.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly U.S. Patent No. 7,225,915 in view of May U.S. Patent No. 6,730,923.
Claims 1 and 8, Kelly teaches a system for treating and disinfecting a conveyor 4 during operation in which items are transported in a substantially continuous manner in revolutions Abstract, the system comprising:, the treatment area at 24 Fig. 2 including an area of the conveyor where the conveyor is treated to disinfect the conveyor separate from an operating area of the conveyor where items are transported Abstract Fig. 2; but does not teach as May teaches a flash lamp system 26 for providing flashes of energy from at least one light source to a treatment area at 54 of a conveyor a flash lamp controller configured to control a timing of the flashes so that the flashes are provided to discontinuous segments of the conveyor during each revolution C3 L5-40, such that over multiple revolutions, all segments of the conveyor of 24 obtain a desired level of energy sufficient for disinfection C6 L1-10. It would be obvious to one of 
Claims 2 and 9, Kelly does not teach as May teaches the flash lamp controller 18 is responsive to information relating to a linear speed of the conveyor 24, for changing the timing of flashes in response to changes in the linear speed C5 L45-55.  It would be obvious to one of ordinary skill to use the sterilization system of May into the invention of Kelly for additional control and sterilization of the system.
Claims 3 and 10, Kelly does not teach as May teaches the flash lamp controller 18 is responsive to information regarding a disinfection level of the conveyor 24, for altering at least one member of a group consisting of energy and flash timing based on the disinfection level C6 L60-67.  It would be obvious to one of ordinary skill to use the sterilization system of May into the invention of Kelly for additional control and sterilization of the system.
Claim 5, Kelly does not teach as May teaches the at least one light source 26 to be directed to a bottom return side of the conveyor of Kelly Fig. 2.  It would be obvious to one of ordinary skill to use the sterilization system of May into the configuration of Kelly to optimize the spacing of the system.
Claim 6, Kelly does not teach as May teaches a conveyor speed sensor system 44, wherein the flash lamp controller 18 receives speed information from the speed sensor system 44, wherein the speed sensor 44 senses one or more of a conveyor belt speed of 24, rotations of a conveyor roller 62, and a translation rate of the conveyor 24 C6 L10-20.  It would be obvious to one of ordinary skill to use the sterilization system of May into the invention of Kelly for additional control and sterilization of the system.

Claim 11, Kelly does not teach as May teaches the providing includes providing flashes to a conveyor used to transport fresh food products C1 L5-15.  It would be obvious to one of ordinary skill to use the sterilization system of May into the configuration of Kelly to optimize the spacing of the system.
Claim 12, Kelly does not teach as May teaches the providing includes providing flashes to a conveyor used to transport frozen food products C1 L5-15.  It would be obvious to one of ordinary skill to use the sterilization system of May into the configuration of Kelly to optimize the spacing of the system.
Claim 18, Kelly teaches the system of claim 1 further comprising the conveyor 4 Abstract.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly U.S. Patent No. 7,225,915 in view of May U.S. Patent No. 6,730,923 in view of Brand U.S. Patent No. 6,132,784.
Claim 4, May does not teach as Brandt teaches a second flash lamp system 20 for providing flashes of energy to products in the operating area Fig. 1. It would be obvious to one of ordinary skill to use multiple light systems of Brandt into the invention of May for additional disinfection for the system.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS